Citation Nr: 0430808	
Decision Date: 11/19/04    Archive Date: 11/29/04	

DOCKET NO.  02-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Houston, Texas, RO that denied service connection for PTSD. 

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires that VA provide notice 
that informs a claimant (1) of the information and evidence 
not of record that is necessary to substantiate a claim, (2) 
of the information and evidence that VA will seek to provide, 
and (3) of the information and evidence a claimant is 
expected to provide.  Further, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In this case, the notification 
to the veteran has not met the standards required under the 
Quartuccio and Charles cases.

Of record is a May 2002 communication from the National 
Personnel Records Center (NPRC) to the effect that an 
extensive and thorough search of records had been conducted, 
but that facility was not able to locate records from the 
veteran's personnel folder regarding his activities while on 
active duty.  It appears, however, that the NPRC did not 
conduct a search for the veteran's correct period of service.  
The claims file includes a DD Form 215 (correction to DD Form 
214) showing that the veteran entered active duty on August 
26, 1968.  The NPRC response noted a period of active duty 
beginning in August 1969.  As such, the Board finds that 
another search, using the correct duty dates, is necessary.

The Board also notes that there has been no attempt to 
request verification of the veteran's alleged stressors from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Since development of the claim includes 
obtaining stressor information, inquiry to the USASCRUR 
should be made.  At the September 2003 hearing, the veteran 
indicated that upon his arrival in Vietnam, he was assigned 
to Company E of the 1st Engineer Battalion in July 1969.  In 
additional testimony (Transcript, page 16), it was indicated 
that he was assigned to the 509th Engineers in Pleiku from 
April 1970 to June 1970.  

A review of the evidence of record discloses VA has never 
accorded the veteran a rating examination for psychiatric 
purposes.  The duty to assist a claimant in developing facts 
pertinent to a claim may, under certain circumstances, 
include the conduction of a thorough and contemporaneous 
medical examination.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  The pertinent medical evidence 
of record includes reports of VA outpatient visits at the 
Tejeda Outpatient Clinic in San Antonio, Texas, on periodic 
occasions since 2000.  At the time of one such visit, in 
September 2000, it was indicated the veteran had no prior 
psychiatric history, but was referred for evaluation of 
depression and nightmares.  It was stated he did not meet the 
criteria for depression, but was "most likely suffering from 
anxiety associated with job and recurring thoughts of 
Vietnam.  Atypical PTSD is possible as [the veteran] does not 
display most of the symptoms but has been affected 
chronically."  Further counseling regarding his wartime 
experiences was recommended.  

The Board also notes that at the September 2003 hearing 
before the undersigned, the veteran testified that in 
addition to the visits at the Tejeda Clinic, he had been seen 
over the years by a private psychologist who practiced in San 
Antonio (Transcript, page 25).  No records from that 
individual are in the claims folder.  



The veteran's representative asserts that further development 
is in order.  The undersigned agrees.  Accordingly, the case 
is REMANDED for the following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements as set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide (of 
particular interest are records from the 
private psychologist in San Antonio, 
Texas, pertaining to reported treatment 
and/or evaluation of the veteran for 
psychiatric purposes).  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.

2.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, units of assignment, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individual involved in the events.  
At a minimum, he must indicate the 
location and the proximate time (a two-
month specific date range) of the 
stressful event or events in question, 
and the unit of assignment at the time 
this stressful event occurred.  He is to 
be informed that this information is 
necessary to obtain supportive evidence 
on the stressful event or events and that 
failure to respond or provide any 
complete response may result in denial of 
his claim.  

3.  The RO should contact the NPRC and 
request that it provide the veteran's 
service personnel records for the period 
of time from August 1968 to July 1971.  
If such records are unavailable, the NPRC 
should be instructed to provide VA with a 
negative response and the reasons for the 
inability to provide the requested 
records.   

4.  Thereafter, the RO should contact the 
USASCRUR and request unit diaries or 
command chronologies, or any other 
information pertaining to activities of 
Company E, 1st Engineer Battalion in 
August and September 1969, and the 509th 
Engineers (BB) in the Pleiku area, 
between April 1970 and June 1970.  If 
necessary, the NPRC (or other appropriate 
entity) should be requested to provide 
any information, including unit 
histories, for the aforementioned units 
at the times of the veteran's assignment 
to them.  Any information obtained should 
be associated with the claims file.  If 
such efforts result in negative results, 
documentation to that effect should be 
placed in the claims file.

5.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of ascertaining whether PTSD 
found present is related to service.

a.  Prior to the examination, the RO must 
specify for the examiner the stressor or 
stressors that it has determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
by USASCRUR must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.

6.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
However, he is advised that any examination requested in this 
REMAND is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any scheduled 
examination could result in a denial of the claim.  38 C.F.R. 
§ 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


